Citation Nr: 0737587	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg 
condition.

2.  Entitlement to service connection for a right leg 
condition.

3.  Entitlement to service connection for a left foot 
condition.

4.  Entitlement to service connection for a right foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 2, 1956 to 
July 13, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision issued in 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, inter 
alia, denied service connection for a left leg condition, a 
right leg condition, a left foot condition and a right foot 
condition.

The issues of entitlement to service connection for a left 
foot condition and a right foot condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence showing the veteran 
has a left leg condition that is related to service.

2. There is no competent medical evidence showing the veteran 
has a right leg condition that is related to service.


CONCLUSIONS OF LAW

1.  A left leg condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).    

2.  A right leg condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VA duty to notify has not been satisfied with 
respect to the following notice element(s).  May, August and 
September 2003 letters satisfied notice requirements for 
elements (1), (2) and (3) above, but it is unclear from the 
record whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the Veterans 
Claims Assistance Act of 2000 (VCAA) and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error(s) did 
not affect the essential fairness of the adjudication because 
the May 2003 letter informed the veteran what additional 
information or evidence was needed to support his claim and 
stated that it was his responsibility to make sure that VA 
receives all requested records that are not in the possession 
of a federal government department or agency.  Under these 
circumstances, the Board is satisfied that that a reasonable 
person could be expected to understand from the notice what 
was needed, and that the veteran has been adequately informed 
of the need to submit relevant evidence in his possession 
regarding his claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions 
addressed in this decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records, non-VA medical records and lay statements have been 
associated with the record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - left leg condition

The veteran contends that he has a left condition which is a 
result of service and as such should be service-connected. 

In the present case, there is no record of in-service 
complaints or diagnosis of a left leg condition.  The 
veteran's July 1956 separation Report of Board of Medical 
Survey reflects no diagnosis or indication of a left leg 
condition.  There are no post-service reports of treatment 
for or complaints of a left leg condition.
 
There is no competent medical evidence showing the veteran 
has a current diagnosis of a left leg condition.  Without 
medical evidence that proves the existence of a current 
disability, the nexus requirement has not been met.  
Grottveit, supra.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
preponderance of the medical evidence is against service 
connection for a left leg condition.  Accordingly, the 
service-connection claim for a left leg condition is denied.  




Service Connection - right leg condition

The veteran contends he has a right leg condition which 
started during active duty, and should therefore be service 
connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current right 
leg condition.  June and May 1956 service medical records 
reflect that the veteran's right knee revealed an effusion of 
about Grade I degree, that there was no tenderness or 
limitation of motion and that he was diagnosed with Rheumatic 
fever.  The diagnosis was acute synovitis of the right knee 
caused from overuse.  His July 1956 Report of Medical Board 
Survey reflected the same diagnosis.  The July 1956 report 
indicated that the veteran was unfit for further naval 
service by reason of physical disability and that the 
physical disability was neither incurred in nor aggravated by 
a period of active military service.  There are no post-
service medical records that reflect treatment for or 
diagnosis of a right leg condition.  

There is no competent medical evidence showing the veteran 
has a current right leg condition.  Without medical evidence 
that proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for a right leg condition.  Accordingly, the 
service-connection claim for a right leg condition is denied.  

The veteran has claimed that these conditions are each 
related to service.  He has submitted lay statements which 
report the observations that the veteran has had knee 
problems since service.  In terms of the veteran's own 
statements and the lay statements that have been submitted 
attesting to his knee conditions, they, as laypersons, with 
no apparent medical expertise or training, are not competent 
to comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against each of these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left leg condition is denied.

Service connection for a right leg condition is denied.


REMAND

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  As 
previously indicated, the Court issued a decision in the 
consolidated appeal of Dingess, supra, which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.     

The veteran contends he has right and left foot disorders 
which began during service and are service-related.  Service 
medical records indicate that the veteran was seen for foot 
pain in May 1956.  Upon examination, both feet revealed 
swelling over the medical aspect and under medial malleollus.  
His right foot was hyperemic in this area, and there was 
apparently considerable tenderness to movement and palpation 
in the tarsal and metatarsal joints.  June 1956 service 
medical records reflect that the veteran had swollen and 
painful feet and was diagnosed with Rheumatic fever.  His 
July 1956 separation Report of Board of Medical Survey did 
not show a foot disorder.  Private medical records in August 
and September 2001 show the veteran's complaints of right 
foot pain and reflect diagnoses of right plantar fasciitis 
and athlete's foot.  Lay statements attest to the veteran's 
having ongoing pain and problems with both feet.

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  In a February 2004 statement, the 
veteran indicated he had a podiatry appointment in April 2004 
at the VA hospital in Lake City, Florida.  On remand, VA 
should attempt to obtain any missing treatment records.  

After receipt of the medical records, the veteran should be 
scheduled for an examination to obtain an opinion as to 
whether the veteran has a right or left foot condition and, 
if so, the etiology of such disorder, including whether it 
was incurred in, or was aggravated by, active duty. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
the AOJ must send the appellant a 
corrective notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and increased  
rating if service connection is granted 
on appeal for bilateral foot conditions, 
as outlined by the Court in Dingess, 
supra and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his right or left 
foot conditions.  The AOJ should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, VA should 
attempt to obtain the records from the 
podiatry appointment at the Lake City, 
Florida VA in April 2004.  If the records 
are unavailable, please have the 
provider(s) so indicate.

3.  After completion of 1 and 2 above, 
the AOJ should schedule the veteran for a 
podiatry examination, by an appropriate 
specialist, in order to obtain a medical 
opinion regarding the veteran's claimed 
right and left foot disorders.  The 
examiner should be requested to review 
the pertinent evidence in the claims file 
and must indicate in the examination 
report that such review was performed.  
All indicated tests and studies should be 
undertaken.  

The examiner should offer an opinion as 
to whether the veteran has a right or 
left foot disorder.  If one is found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's right or left foot disorder is 
etiologically related symptoms noted in 
the service medical records during the 
veteran's period of active duty.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4. After completion of 1 through 3 above, 
VA should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case 
including all pertinent law and 
regulations, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


